Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 06/12/20. Claims 1-23 are pending in this application. 

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9-14, 20-23 are rejected under 35 U.S.C. §102 as being unpatentable over Berry( US 20190097000 A1).
Regarding claim 1, Berry, at least at fig 5a, discloses a field effect transistor having a source control electrode, comprises: a source and a drain, the source being formed of a Dirac material; a channel disposed between the source and the drain (see para [0055] disclosing source/drain from dirac, graphene and the channel  is Graphene); the source control electrode disposed on the source and for controlling doping of the Dirac material such that the Dirac material and the channel are doped opposite (see para [0022]-[0023] disclosing opposite dopants); and a gate disposed on the channel and electrically insulated from the channel (see backgate source).


Regarding claim 3, Berry discloses the field effect transistor having a source control electrode according to claim 1, wherein the source is in electrical contact with the channel (see the graphene layer is a unified layer, in contact with source/drain/channel, see fig 5).
Regarding claim 9, Berry discloses the field effect transistor having a source control electrode according to claim 1, wherein the drain and the channel are formed of the same layer of material (see fig 5, disclosing unified graphene for source/drain/gate).
Regarding claim 10, Berry discloses the field effect transistor having a source control electrode according to claim 1, wherein the drain is formed of the Dirac material, see fig 5, disclosing graphene.
Regarding claim 11, Berry discloses he field effect transistor having a source control electrode according to claim 1,  wherein the channel is formed of at least one of carbon nanotubes, semiconductor nanowires, two-dimensional semiconductor materials, or three-dimensional semiconductor materials (see fig 5a, disclosing three dimensional materials, graphene).
Regarding claim 12, Berry discloses a method for manufacturing a field effect transistor having a source control electrode, comprises: forming a channel on a substrate (see fig 5a, disclosing channel above gate); forming a source and a drain on the substrate such that the channel is located between the source and the drain, the source being formed of a Dirac material (see source/drain formed on Graphene, see fig 5a); forming, on the source, a source control electrode for controlling doping of the Dirac material ( see source formed over Dirac)such that the Dirac material and the channel are doped in an opposite manner(see para [0022]-[0023] disclosing opposite dopants); and forming a gate on the channel such that a projection of the gate on the substrate overlaps with a projection of the channel on the substrate (see black gate source), and the gate and the channel are electrically insulated (see SiN).

Regarding claim 14, Berry discloses the method according to claim 12, wherein the step of forming a source and a drain on the substrate further comprises electrically contacting the source with the channel (se fig 5, disclosing single layer graphene under channel, source, drain and gate).
Regarding claim 20, Berry disclose the method according to claim 12any one of claims 12 to T§, wherein the drain and the channel are formed of the same layer of material (see monolayer graphene, fig 5).
Regarding claim 21, Berry disclose the method according to claim 12, wherein the drain is formed of the Dirac material (see fig 5, disclosing Graphene).
Regarding claim 22, Berry discloses the method according to claim 12any one of claims 12 to T§, wherein the channel is formed of at least one of carbon nanotubes, semiconductor nanowires, two dimensional semiconductor materials, or three-dimensional semiconductor materials (see fig 5, disclosing 3-d device).
Regarding claim 23, Berry discloses an electronic device comprising a field effect transistor having a source control electrode, the field effect transistor having a source control electrode comprising (see fig. 5): a source and a drain, the source being formed of a Dirac material (see fig 5, where source is graphene); a channel disposed between the source and the drain (see fig 5, graphene channel); a source control electrode disposed on the source and for controlling doping of the Dirac material such that the Dirac material and the channel are doped in an opposite manner (see para [0022]-[0023] disclosing opposite dopants); and a gate disposed on the channel and electrically insulated from the channel ( see SiN separating black gate source from Graphene).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Berry.
Regarding claim 4, Berry discloses the field effect transistor having a source control electrode according to claim 3, but does not explicitly disclose wherein the source control electrode is configured to cause the contact barrier height between the source and the channel to be less than 0.2 electron volts. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the claimed contact barrier height because such barrier heights are notoriously well known and commonly used in transistor fabrication.
Regarding claim 6, Berry discloses the field effect transistor having a source control electrode according to claims 1, but does not explicitly disclose further comprises a gate insulating layer formed on the channel and having an equivalent oxide thickness less than 2 nm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum equivalent oxide thickness of the gate insulator depending upon a variety of factors including the desired size of the transistor and such limitation would not lend patentability to the instant application absent a showing of unexpected results.
Regarding claim 15, Berry disclose the method according to claim 14, but does not disclose wherein the source control electrode is configured to cause the contact barrier height between the source and the channel to be less than 0.2 electron volts. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to .

Claims 5, 7, 8, 16, 18, 19 are rejected under 35 U.S.C. §103 as being unpatentable over Berry and further in view of Chen (US 20190319134 A1).
Regarding claim 5, Berry dsiclsoes the field effect transistor having a source control electrode according to claim 1 but does not explicitly disclose that the channel is p-type doped, and the source control electrode is configured to cause the Dirac material to be n-type doped; or the channel is n-doped, and the source control electrode is configured to cause the Dirac material to be p-type doped.
However, Chen is directed towards channel effects/ fermi levels and at least at fig 8 discloses the channel is p-type doped, and the source control electrode is configured to cause the Dirac material to be n-type doped; or the channel is n-doped, and the source control electrode is configured to cause the Dirac material to be p-type doped (see also para [0029]-[0032], disclosing doping arrangements, also channel effects inherently create opposite charged particles in channel effects).
Berry and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Berry with Chen. Berry and Sato may be combined by forming the control electrode of Berry in accordance with Chen, to be doped as claimed. One having ordinary skill in the art would be motivated to combine Berry with Sato in order to  adjust drain current/region resistance, see para [0032].
Regarding claim 7, Berry discloses the field effect transistor having a source control electrode according to claim 1 and Chen further comprises a source control electrode insulating layer formed between the source and the source control electrode (see layer below 14, fig 1).
Berry and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Berry with Chen. Berry and Sato may be combined by forming the control electrode of Berry in 
Regarding claim 8, Berry discloses the field effect transistor having a source control electrode according to claim 6, Chen further discloses comprising a source control electrode insulating layer formed between the source and the source control electrode, the source control electrode insulating layer and the gate insulating layer being formed of the same layer of material (see insulator below 14 and under 13, 12).
Berry and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Berry with Chen. Berry and Sato may be combined by forming the control electrode of Berry in accordance with Chen, to be doped as claimed. One having ordinary skill in the art would be motivated to combine Berry with Sato in order to  adjust drain current/region resistance, see para [0032].
Regarding claim 16, Berry discloses the method according to claim 12but  does not explicitly disclose wherein, the channel is p-type doped, and the source control electrode is configured to cause the Dirac material to be n-type doped; or the channel is n-doped, and the source control electrode is configured to cause the Dirac material to be p-type doped. However, Chen is directed towards channel effects/ fermi levels and at least at fig 8 discloses the channel is p-type doped, and the source control electrode is configured to cause the Dirac material to be n-type doped; or the channel is n-doped, and the source control electrode is configured to cause the Dirac material to be p-type doped (see also para [0029]-[0032], disclosing doping arrangements, also channel effects inherently create opposite charged particles in channel effects).
Berry and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Berry with Chen. Berry and Sato may be combined by forming the control electrode of Berry in accordance with Chen, to be doped as claimed. One having ordinary skill in the art would be motivated to combine Berry with Sato in order to  adjust drain current/region resistance, see para [0032].

Berry and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Berry with Chen. Berry and Sato may be combined by forming the control electrode of Berry in accordance with Chen, to be doped as claimed. One having ordinary skill in the art would be motivated to combine Berry with Sato in order to  adjust drain current/region resistance, see para [0032].
However, Chen further discloses a source control electrode insulating layer over the source, the source control electrode insulating layer  (insulator below 14) being disposed between the source and the source control electrode (see control electrode 30 over 31, in fig 1)
Regarding claim 19, Berry discloses the method according to claim 17, Chen further comprises: forming a source control electrode insulating layer over the source (see 14/15), the source control electrode insulating layer being formed between the source and the source control electrode (see figs 1 and 2), and the source control electrode insulating layer and the gate insulating layer being formed of the same layer of material (see fig 1/2, disclosing dirac graphene under source/drain/channel).
Berry and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Berry with Chen. Berry and Sato may be combined by forming the control electrode of Berry in accordance with Chen, to be doped as claimed. One having ordinary skill in the art would be motivated to combine Berry with Sato in order to adjust drain current/region resistance, see para [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813